       Case 3:18-cv-00188-DPJ-FKB Document 27 Filed 08/19/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

DENNIS HOPKINS, ET AL.                                                               PLAINTIFFS

v.                                                                NO. 3:18-CV-188-DPJ-FKB

SECRETARY OF STATE DELBERT
HOSEMANN, in his official capacity                                                  DEFENDANT


                                      NOTICE OF FILING



       PLEASE TAKE NOTICE that Secretary of State Delbert Hosemann, in his official capacity

(“the Secretary”), has this day filed a Petition for Permission to Appeal under Fed. R. App. P. 5

and 28 U.S.C. § 1292(b) with the Court of Appeals for the Fifth Circuit, a true and correct copy of

which is affixed hereto as Exhibit “A.” By virtue of this filing via the Clerk of Court’s ECF system,

the Secretary’s Petition has been served on all persons entitled to service of a copy of the Petition.

       Dated: August 19, 2019.

                                               Respectfully submitted,


                                               SECRETARY OF STATE DELBERT
                                               HOSEMANN, in his official capacity




                                                  1
Case 3:18-cv-00188-DPJ-FKB Document 27 Filed 08/19/19 Page 2 of 3




                       BY:   JIM HOOD, ATTORNEY GENERAL

                       By:   _/s/ Krissy C. Nobile__________
                             Justin L. Matheny (Bar No. 100754)
                             Krissy C. Nobile (Bar No. 103577)
                             STATE OF MISSISSIPPI
                             OFFICE OF THE ATTORNEY GENERAL
                             P.O. Box 220
                             Jackson, MS 39205
                             Telephone: (601) 359-3824
                             jmath@ago.ms.gov
                             knobi@ago.ms.gov

                             Counsel for Secretary of State Delbert
                             Hosemann, in his official capacity




                                2
       Case 3:18-cv-00188-DPJ-FKB Document 27 Filed 08/19/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document has been electronically filed via the Court’s

ECF system and thereby served on all counsel of record who have entered their appearance in

this action to date.

       THIS the 19th day of August, 2019.



                                                    /s/Krissy C. Nobile___
                                                    Krissy C. Nobile




                                                3
